DETAILED ACTION
The information disclosure statement (IDS), dated 07/11/2022, has been considered.

Applicant’s arguments, see pages 6-7, filed 05/16/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-7, the combination of Kim, Afentakis et al., and Caffee et al. fails to disclose or suggest the claimed invention as a whole, in particular, the second digital-to-time converter (DTC) configured to add a second delay to the input signal based on a complement of the control signal while the first DTC converter adds the first delay to the input signal based on the control signal. Therefore, the claims are allowed. 

Regarding claims 8-14, the combination of Kim, Afentakis et al., and Caffee et al. fails to disclose or suggest the claimed invention as a whole, in particular, adding, a second digital-to-time converter (DTC) connected in parallel to the first DTC, a second delay to the input signal based on a complement of the control signal while the first DTC converter adds the first delay to the input signal based on the control signal. Therefore, the claims are allowed. 

Regarding claims 15-20, the combination of Kim, Afentakis et al., and Caffee et al. fails to disclose or suggest the claimed invention as a whole, in particular, the second digital-to-time converter (DTC) configured to add a second delay to the input signal based on a complement of the control signal while the first DTC converter adds the first delay to the input signal based on the control signal. Therefore, the claims are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809